       IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE DISTRICT OF KANSAS

In re: The Young Men’s Christian Association
       of Topeka, Kansas,
                                                      Case No. 20-20786-11
     Debtor.
_______________________________________________________________
          United States Trustee’s Motion to Dismiss
_______________________________________________________________

    Under 11 U.S.C. § 1112(b), the United States Trustee moves the

Court to dismiss this case for cause. The Court faces only one issue:

        Cause exists if there is substantial or continuing
        loss to the estate and no reasonable likelihood of
        rehabilitation. Here, the YMCA of Topeka continues
        to hemorrhage cash in bankruptcy, and it appears to
        have abandoned its plan of reorganization. Does
        cause exist?

    The answer is yes. Bankruptcy has not helped the YMCA stanch

the bleeding; its net losses since the petition date exceed $420,000.

And although it has filed a plan of reorganization, the YMCA has

done little to advance that plan since the Court ruled that the debtor

could not prevent individual bondholders from voting. Nearly a year

after launching under the streamlined provisions of subchapter V of

chapter 11, the case is adrift and taking on more water by the day.

Cause exists, and the Court should dismiss the case.


                                     1
          Case 20-20786   Doc# 207   Filed 04/22/21   Page 1 of 10
                                  Background

         Before bankruptcy, the YMCA of Topeka operated a not-for-

profit business offering several recreational, educational, and social

services. In 2000, the city of Topeka issued bonds to finance the

construction of the YMCA’s 38,000-square-foot facility; in 2011, it

refunded and redeemed the 2000 issuance with a new round of more

than $7 million in bonds. Under a lease arrangement with the city,

the YMCA was obligated to make regular payments to cover

payments on the bonds.

         From 2016 to 2019, amid increased competition and the debtor’s

closure of its other facilities, the YMCA’s annual revenue plummeted

nearly 50 percent. On May 21, 2020, the YMCA filed its petition for

relief under subchapter V of chapter 11.1 Its schedules listed

CoreFirst Bank, the bond trustee, with a claim of $5.2 million

partially secured by the YMCA’s facility—which the debtor valued at

about $1.6 million, based on a 2019 appraisal that the YMCA

commissioned.2


1   Doc. #1.
2   See id. at 15 ln. 2.1.



                                           2
                Case 20-20786   Doc# 207   Filed 04/22/21   Page 2 of 10
         On August 18, the YMCA filed its plan of reorganization. The

plan proposed to pay bondholders the appraised value over 25 years

at 5% interest, with the unsecured balance to be paid proportionally

with all other unsecured claims.3 The YMCA served the plan on

CoreFirst as trustee, but not those with interests in the bonds.4 After

one bondholder gave notice to the YMCA’s counsel that it expected to

vote on the plan, the YMCA filed a motion seeking a determination

that notice to CoreFirst as trustee provided the beneficial owners

with adequate notice and opportunity to vote.5 And in an opinion and

order entered December 14, this Court denied that request,

instructing the YMCA to provide each beneficial owner with a copy of

the plan and a ballot.6 Soon after, the YMCA filed an application to

employ Globic Advisors as balloting agent for the plan;7 the Court

approved that employment on January 29, 2021.8



3   Doc. #101 at 25, 26.
4   See Doc. #107.
5   Doc. #118.
6   Doc. #184.
7   Doc. #188.
8   Doc. #192.



                                            3
                 Case 20-20786   Doc# 207   Filed 04/22/21   Page 3 of 10
          On March 18, the YMCA filed a status report underscoring the

debtor’s dire circumstances.9 Among other things, it disclosed:

      •     Unsuccessful attempts to court support from a potential
            benefactor and to partner with the YMCA of Wichita;10
      •     The replacement of the debtor’s CEO with a turnaround
            specialist;11 and
      •     A financial summary showing that from the case’s inception in
            May 2020 through February 2021, the YMCA had receipts of
            $1,519,003.20 and disbursements of $1,876,571.57, for a net
            loss of $357,568.37.12

          A status hearing was set for April 9. Before that hearing, counsel

for the U.S. Trustee contacted the principal for Globic Advisors, who

was surprised to learn that Globic’s employment had been approved

more than two months prior. YMCA’s counsel acknowledged at the

hearing that the YMCA had not directed Globic to proceed with

balloting and asked the Court to give the debtor until July 1 to either

file an amended plan or a motion to dismiss or convert the case to

chapter 7.




9   Doc. #196.
10   Id. at 2.
11   Id.
12   Id. at 6.



                                            4
                 Case 20-20786   Doc# 207   Filed 04/22/21   Page 4 of 10
       On April 21, 2021, the YMCA filed its operating report for March,

showing a loss of $62,638.58 for the month.13 That brings the YMCA’s

net loss since May 2020 to $420,206.75.

       The prospects of the YMCA’s rehabilitation appear hopelessly

dim. The U.S. Trustee respectfully asserts that because of a

deepening financial morass and a plan stuck in limbo, the proper

outcome is dismissal, and the time is now.

                          Argument and Authorities

       Section 1112 of the Bankruptcy Code governs the conversion or

dismissal of a chapter 11 case, and “is intended to preserve estate

assets by preventing the debtor in possession from gambling on the

enterprise at the creditors’ expense when there is no hope of

rehabilitation.”14 It requires a court, upon a finding of cause, to

convert a chapter 11 case to chapter 7 or to dismiss the case.15




13   Doc. #206.
14Lynch v. Bernard, 590 B.R. 30, 35 (E.D.N.Y. 2018) (citing In re Lizeric Realty
Corp., 188 B.R. 499, 503 (S.D.N.Y. 1995).
15   11 U.S.C. § 1112(b)(1).



                                          5
               Case 20-20786   Doc# 207   Filed 04/22/21   Page 5 of 10
       The statute itself lists several grounds as constituting cause, but

the list is not exhaustive.16 A court may consider other grounds as

they arise and may use its equitable powers to reach an appropriate

result.17 Indeed, while “cause” is not specifically defined anywhere in

the Bankruptcy Code, courts have interpreted it flexibly to include

“any reason cognizable to the equity power and conscience of the

court as constituting an abuse of the bankruptcy process.”18

A. Cause exists for substantial or continuing loss to the
   estate and lack of a reasonable likelihood of
   rehabilitation.

       Under § 1112(b)(4)(A), a court must convert or dismiss a case

when there is continuing loss to or diminution of the estate and an

absence of a reasonable likelihood of rehabilitation. The two

components that courts test are (1) whether, after the commencement

of the case, the debtor continues to experience a negative cash flow or

declining asset values; and (2) whether there is any reasonable



16   Id. § 1112(b)(4).
 In re Neighbors, No. 11-21003, 2015 Bankr. LEXIS 4308, at *21 (Bankr. D.
17

Kan. Dec. 21, 2015).
18In re Morris, 155 B.R. 422, 426 (Bankr. W.D. Tex. 1993) (citing In re Little
Creek Dev. Co., 779 F.2d 1068, 1072 (5th Cir. 1986)).



                                          6
               Case 20-20786   Doc# 207   Filed 04/22/21   Page 6 of 10
likelihood that the debtor or some other party will be able to stem the

debtor’s losses and place the enterprise back on a solid financial

footing within a reasonable amount of time.19

     Here, that test does not balance in the YMCA’s favor. Through 11

months in bankruptcy, the YMCA has suffered a net loss of

$420,206.75. The conditions that prompted it to file for bankruptcy in

the first place remain unabated. It has identified no benefactor or

partner to bring any measure of financial stability to its operations.

Meanwhile, its plan is hopelessly stuck. And the YMCA’s best chance

to get the plan confirmed—by cramming down the bondholders while

circumventing their votes—is no longer an option, as the YMCA

appears to have recognized in its forbearance against balloting.

Nearly a year since filing its petition, the YMCA is stalled in

subchapter V, a poor fit for a system designed to proceed on a fast

track.

     The hard truth is that the YMCA no longer appears to be a viable

business. Cause for dismissal exists under § 1112(b)(4)(A).


19In re Western States, Inc., No. 17-20041, 2018 Bankr. LEXIS 247, at *13
(Bankr. D. Wyo. Jan. 30, 2018) (citations omitted).



                                        7
            Case 20-20786    Doc# 207   Filed 04/22/21   Page 7 of 10
B. Dismissal is the appropriate remedy.

     Because cause exists, this Court must convert or dismiss the

case. The choice hinges on the best interests of creditors and the

estate. Although the Code does not define it, the standard “implies a

balancing test to be applied through case-by-case analysis.”20

     Dismissal is the most appropriate option here. Conversion would

saddle any chapter 7 trustee with unnecessary liability for a defunct

corporate debtor. Aside from the bondholders, whose claim is

partially secured by the debtor’s facility, there are only seven other

creditors, most of them with minimal unsecured claims. There is little

that a chapter 7 could achieve that a windup outside of bankruptcy

could not, and for that reason the Court should find that dismissal is

the most suitable choice.

                               Conclusion

     Any momentum that existed when the YMCA filed its petition is

gone. And the case has not merely stalled; it is sinking. The business

has continued to run deeply in the red, with little prospect of a



 In re Neighbors, No. 11-21003, 2015 Bankr. LEXIS 4308, at *28 (Bankr. D.
20

Kan. Dec. 21, 2015) (citations omitted).



                                       8
           Case 20-20786    Doc# 207   Filed 04/22/21   Page 8 of 10
confirmable plan on the horizon. Although the YMCA has long served

a salutary mission, its bankruptcy no longer serves a purpose. Under

§ 1112(b)(4)(A), this Court should dismiss the case for substantial or

continuing loss to the estate and absence of a reasonable likelihood of

rehabilitation.

                            ILENE J. LASHINSKY,
                            UNITED STATES TRUSTEE

                            By: Christopher T. Borniger, No. 24692
                            301 N. Main St., Suite 1150
                            Wichita, KS 67202
                            316-269-6216 (phone)
                            316-269-6182 (fax)
                            Christopher.T.Borniger@usdoj.gov




                                     9
          Case 20-20786   Doc# 207   Filed 04/22/21   Page 9 of 10
                   CERTIFICATE OF SERVICE

      I certify that on April 22, 2021, a true and correct copy of this
Motion to Dismiss was electronically filed with the Court using the
CM/ECF system, which sent notification to all parties of interest
participating in this case through the CM/ECF system.

      I further certify that on April 22, 2021, I caused a true and
correct copy of the foregoing to be sent by U.S. Mail, first class,
postage prepaid, to all creditors listed on the matrix for this case, and
to:

     The Young Men’s Christian Association
       of Topeka, Kansas
     3635 SW Chelsea Drive
     Topeka, KS 66614

                             By: Christopher T. Borniger




                                     10
          Case 20-20786   Doc# 207   Filed 04/22/21   Page 10 of 10
